DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson, US Patent No. 6,724,308.
 	Nicholson discloses a method of communicating with one or more of plural radio frequency identification (RFID) devices (Col. 1, lines 19-23), the method comprising: enhancing performance of the devices by bringing the RFID devices in close proximity to one another (Col. 8, lines 41-46 & Col. 8, lines 58-67; note, direct connection and directly attached the invention is particularly useful in applications where multiple items are grouped together into a larger package, shipping unit, load, or other grouping of tagged items and need to be read at a distance greater than that which would be allowed by the relatively smaller size of the individually tagged items; examples would be a pallet of boxes or items, a cart or bin or tote used to contain multiple items, a large box or packaging containing multiple small items, a shipping container with multiple tagged items, or as a method of extending the read/write range between an RFID reader/writer and a designated tag); Nicholson further discloses placing some RFID devices in the vicinity of electrically conductive material (Col. 7, lines 26-28 & Fig. 10; 98; note, passive repeater that is unconnected to a tag that enhances the performance of the tags on the pallet); the objects themselves are considered spacers (see applicant specification where it is disclosed that the spacer can be a piece of luggage itself).
Nicholson recognizes the needs for providing distance between the tags (the objects themselves create distance between the tags) and providing conductive materials for enhancing the readability of the tagged items, but fails to disclose a specific item for positioning inside the container in order to create distance to enhance readability. However, the type of object, the side of the object, the material of which the object is made, such limitation could be identified through basic engineering experiments. Therefore, an ordinary artisan would have been motivated to conduct basic experiments to arrive with means to enhance the readability of 
5.	It is noted of that several X-references have been cited in the recent International Search Report filed 11/23/20.
The claims have been rejected as follows:
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirahara et al, US Pub. 2007/0080804 or Oliver DE 102006011322, or Shanks et al, US Pub. 2008/0129453.
Regarding claim 1, Hirahara et al disclose (see Figs. 10/11 and paragraphs 0054 - 0080) discloses a system for improving radio frequency (RF) readability of a volume of RFID tagged items comprising; a container (622) containing the volume of RFID tagged (324A/B} items (830); a spacing device (880) positioned inside the container; and a reader system {28; 728) positioned outside of the container.

Independent claims 10 and 18 differ from claim 1 only in adding that the spacing device propagates an RF signal. This additional features is explicitly mentioned in Edwin et al (see paragraph 0058; Oliver paragraph 0020; and Wayne paragraph 0177).
Regarding the features added by the dependent claims are also known from the cited documents. For instance, the spacing device is positioned in a middle of the container (See Oliver, Fig. 10); the spacing device has a few dielectric constant (see Edwin, paragraph 0058; Oliver, paragraph 0020; Shanks et al, paragraph 0177); the spacing device is a metal component and further a space exists between a surface of the spacing device and a surface of the container (see Shanks et al, waveguide comprising a metallic wall), Oliver mentions that the spacing device may be reflector (see abstract and paragraphs 0024/0028); additionally Hirahara et al disclose a reader (Fig, 10, reader 28/728) necessarily comprises a far-filed antenna for reading remote RFID tags and the repeaters 726 disclosed (see Fig. 11 and paragraphs 0058/0059) represent reflection amplifiers,

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,072,334 (hereinafter ‘334 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious variation of the ‘334 Patent. For instant in claim 1 of the current application and in the ‘334 Patent, the applicant claims:

Application No. 16/536,429
Patent No. 8,072,334
 A system for improving radio frequency (RF)
 readability of a volume of RFID tagged items 
comprising: a container containing the 
volume of RFID tagged items; a spacing
 device positioned inside the container; and a 
reader system positioned outside of the 
container.

A method of communicating with one or more of plural radio frequency identification (RFID) devices, the method comprising: providing a plurality of RFID devices with each of the RFID devices having an antenna of conductive material with each antenna having a dimension; moving the RFID devices within a close proximity of one another to be within about twice the dimension of the antenna to enhance the performance of the RFID devices; wherein the enhancing performance includes increasing at least one of read distance for the devices or signal strength for the RFID devices; and communicating with wireless 


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-18 of the ‘334 Patent as a general teaching for a method of enhancing the readability of RFID tags, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘334 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘334 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Response to Arguments
10.	Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	
 Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876